Citation Nr: 0844680	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-32 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a increased disability rating in excess of 10 
percent for service-connected chronic lumbosacral strain.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1985.  He also had periods of inactive duty for 
training with the Army Reserve from March 2000 to November 
2003.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a Board hearing in August 2006; the transcript 
is of record.  This matter was remanded in November 2006.

In a July 2008 rating decision, the RO granted entitlement to 
service connection for disc herniation of the cervical spine, 
and entitlement to service connection for degenerative joint 
disease, right hip.  Such grants of service connection 
constitute a full award of the benefits sought on appeal with 
regard to such issues.  See Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).  To date, the veteran nor his 
representative have submitted a jurisdiction-conferring 
notice of disagreement as to the down-stream elements of 
effective date or compensation level within the applicable 
time period.  Thus, those issues are not currently in 
appellate status.  Id.


FINDING OF FACT

The veteran's service-connected lumbar strain is productive 
of limitation of range of motion with pain, but without 
limitation of forward flexion to 60 degrees or less, and no 
findings of ankylosis or muscle spasm or guarding to result 
in an abnormal gait or abnormal spinal contour; with no 
evidence of incapacitating episodes having a total duration 
of at least 2 weeks during the past 12 months.




CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for chronic lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Codes 5235 - 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in January 
2005.  Thereafter, another VCAA letter was issued to the 
veteran in October 2005.  Collectively, the VCAA letters 
notified the veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish an effective date.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Despite 
initial inadequate notice provided to the veteran, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
an increased rating, any questions as to the appropriate 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's private medical records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination performed in May 2008.  The 
examination report obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Correspondence dated in August 2005 from T.S.S., M.D., 
reflects that the veteran initially sought treatment in May 
2003 complaining of pain in his right lower back with 
numbness in his legs, right shoulder pain and neck pain.  He 
also reported that he fell during a military drill in 2002, 
and aggravated his back.  He reported that at that time his 
pain was constant but intermittent at times.  He also 
reported pain in his hip, and neck pain.  X-rays of the 
lumbar spine and thoracic spine were negative.  Dr. T.S.S. 
stated that the veteran has continued to work as an 
instrumentation engineer.  His physical examinations have 
been somewhat benign, other than the subjective symptoms of 
pain.  His work hours make it rather difficult for him to 
undergo extensive physical therapy.  As a result, Dr. T.S.S. 
could not prognosticate as to whether the veteran's findings 
were more subjective than otherwise.

A March 2006 MRI of the lumbar spine reflects minimal disc 
bulges at L3-L4 and L4-L5 with no significant impression on 
the thecal sac.  There was no focal disc herniation or nerve 
root compression.  

In May 2008, the veteran underwent a VA examination.  The 
veteran denied any urinary or bowel symptomatology.  The 
veteran reported pain just above the belt line, describing it 
as a constant dull ache.  He reported such pain was moderate 
and constant.  He reported radiation of pain to both legs.  
It was noted that the veteran had been placed off of work by 
his physician 5 days in the past 12 months due to back and 
neck pain.  He was told to restrict his activity on these 
days.  There was no thoracolumbar spine ankylosis.  There was 
no spasm, atrophy, guarding, or weakness with regard to the 
thoracic sacrospinalis.  There was pain with motion and 
tenderness.  Muscle spasm, localized tenderness or guarding 
was not severe enough to be responsible for abnormal gait or 
abnormal spinal contour.  Flexion was from 0 to 70 degrees; 
extension was from 0 to 20 degrees; bilateral lateral flexion 
was from 0 to 15 degrees; bilateral lateral rotation was from 
0 to 25 degrees.  There was objective evidence of pain on 
active range of motion, and objective evidence of pain 
following repetitive motion.  There were no additional 
limitations after three repetitions of range of motion.  X-
ray examination of the lumbosacral spine showed deformity in 
the distal sacrum without significant change.  The examiner 
diagnosed L3-L4 and L4-L5 disc herniation.  The examiner 
opined that such disability has no effect on toileting; a 
mild effect on chores, shopping, recreation, traveling, 
bathing, dressing and grooming; a moderate effect on 
exercise; and, a severe effect on sports.

The veteran's disability is rated under Diagnostic Code 5237, 
pertaining to lumbosacral strain.  

In consideration of the rating criteria for diseases of the 
spine, a disability rating in excess of 10 percent is not 
warranted.  As detailed, on examination in May 2008, flexion 
was limited by 20 degrees, and extension was normal, with 
pain reported on range of motion.  Lateral flexion was 
limited by 15 degrees and rotation was limited by 5 degrees 
on the right and left.  The examination report did not 
reflect objective findings of spasm.  In light of these 
objective findings, the Board finds that the 10 percent 
rating assigned is appropriate under the rating criteria.  A 
20 percent rating is not warranted, as range of motion 
testing does not reflect forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees.  As such, based on the objective findings of record, 
the veteran's disability does not meet the criteria for a 20 
percent disability rating.

The Board has considered the criteria for rating 
intervertebral disc syndrome, however, there have been no 
findings of spasms or neurological symptoms, and there were 
no neurologic findings on physical examination.  Therefore, 
the Board does not find that the medical evidence shows 
persistent symptoms of neuropathy or other neurological 
findings so as to arrive at the diagnosis of intervertebral 
disc disease.  Nevertheless, assuming for the sake of 
argument that the veteran's current disability did involve 
radiculopathy and could be defined as intervertebral disc 
disease, there is no evidence that the veteran has 
incapacitating episodes of at least 2 weeks but less than 4 
weeks.  On examination in May 2008, the veteran reported 
being placed off work and limiting his activities for 5 days 
over the course of the previous 12 months.  While 
acknowledging such period of incapacitating episodes, such 
does not warrant a disability rating in excess of 10 percent 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes.  

The regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon, supra.   While 
acknowledging that the May 2008 VA examination reflects 
objective findings of pain on motion, and generally mild 
effect on his activities of daily living, the Board finds 
that the currently assigned 10 percent disability rating 
adequately compensates him for any pain and functional loss.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected lumbar spine disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  The Board acknowledges that the veteran 
has missed at least 5 days of work due to a combination of 
his back and neck disabilities.  VA's General Counsel, 
however, has noted "mere assertions or evidence that a 
disability interferes with employment" is not enough to 
warrant extra-schedular consideration.  Rather, consideration 
of an extra-schedular rating under 3.321(b)(1) is only 
warranted where there is evidence that the disability picture 
presented by the veteran would, in that average case, produce 
impairment of earning capacity beyond that reflected in the 
rating schedule or where evidence shows that the veteran's 
service-connected disability affects employability in ways 
not contemplated by the rating schedule.  See VA O.G.C. Prec. 
Op. No. 6-96, published at 61 Fed. Reg. 66749 (1996).  Such a 
showing has not been made in this case.  Additionally, the 
objective evidence does not reflect frequent periods of 
hospitalization due to the lumbar spine disability.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's spine disorder is appropriately 
compensated by the currently assigned schedular rating and 
38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a rating in excess 
of 10 percent have not been met.  Accordingly, the benefit 
sought on appeal is denied.


ORDER

The appeal is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


